Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 8, 2015

                                     No. 04-15-00182-CR

                                 EX PARTE Juan TORRES,

                  From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 2012-04-12006-CR
                      The Honorable Camile G. Dubose, Judge Presiding


                                        ORDER
        This court is in receipt of the advisory filed by appellant’s attorney on June 1, 2015.
Having further reviewed the clerk’s records and reporter’s records, it appears that appellant is
seeking to challenge the trial court’s ruling on a post-conviction writ of habeas corpus pursuant
to article 11.07 of the Texas Code of Criminal Procedure. The courts of appeals have no
jurisdiction over felony post-conviction writs of habeas corpus. Post-conviction writs of habeas
corpus must be filed in the court of conviction, but made returnable to the Court of Criminal
Appeals. Tex. Code Crim. Proc. Ann. art. 11.07 §3 (Vernon Supp. 1997). It is therefore
ORDERED that appellant show cause in writing within two weeks from the date this order is
signed why this appeal should not be dismissed for want of jurisdiction.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of June, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court